Citation Nr: 0209524	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  96-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
left hand and arm.

2.  Entitlement to service connection for hearing loss of the 
right ear. 

3.  Entitlement to a disability evaluation in excess of zero 
percent for loss of the left testis.  

4.  Entitlement to a disability evaluation in excess of 30 
percent for migraine headaches. 

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from October 1983 to April 
1984, July 1985 to April 1988, and August 1988 to August 
1994.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
1994 and April 1996 of the Philadelphia, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).    


REMAND

In Substantive Appeals (VA Form 9) dated in May 1996 and 
February 1999, the veteran indicated that he desired a Board 
hearing at a local VA office before a Member of the Board.  
Review of the record reveals that the veteran was not 
afforded a hearing before a member of the Board and there is 
no indication in the record that he withdrew his hearing 
request.   

Pursuant to 38 C.F.R. § 20.700 (2001), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 2001).

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action: 

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO in 
Philadelphia, Pennsylvania.  Appropriate 
notification should be given to the 
veteran, and such notification should be 
documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




